Citation Nr: 1032626	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  04-19 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for heart disease.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to a compensable disability rating for residuals 
of a left pleural cavity injury.  

4.  Entitlement to a total disability rating, for compensation 
purposes, based on individual unemployability  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  In May 2003, 
the RO continued ratings for the service-connected disabilities.  
In April 2006, the RO increased the ratings for sinusitis from 
noncompensable to 30 percent, for a shell fragment wound scar of 
the left flank and hip from noncompensable to 10 percent, and for 
residuals of a left pleural cavity injury from noncompensable to 
10 percent.  Since these were not the highest ratings assignable, 
the claims remained in appellate status.  

In September 2004, a hearing on appeal was held before a Decision 
Review Officer (DRO) at the RO.  38 C.F.R. § 20.3(i).  The 
transcript of the hearing is in the claims folder.  

When the case was previously before the Board, in December 2009, 
several issues were decided.  The claims for residuals of a left 
pleural cavity injury, entitlement to service connection for 
heart disease and hypertension, entitlement to TDIU, and whether 
there are diabetes complications that would be compensable if 
separately evaluated were remanded for examination of the Veteran 
and further adjudication.  As set forth in detail below, the 
examinations have been completed and the claims readjudicated.   
Therefore, the Board proceeds with its review of the claims.  

The December 2009 Board remand also directed the agency of 
original jurisdiction (AOJ) to afford the Veteran a neurological 
examination to determine if he had complications of diabetes 
mellitus that would be compensable if separately evaluated.  The 
examination was conducted and led the AOJ to grant a 10 percent 
rating for incomplete sensory loss, right hand due to 
polyneuropathy and a 10 percent rating for mild incomplete 
sensory loss left hand due to polyneuropathy.  The Veteran was 
informed how VA assigns ratings and effective dates in a May 2006 
letter from the RO and, again, in a January 2010 letter from the 
Appeals Management Center (AMC).  He has not appealed any aspect 
of these grants.  Therefore, these issues are not before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Henderson v. West, 11 Vet. App. 245, 246 (1998).   

The claim for service-connection for heart disease is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the AMC, in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's hypertension is not etiologically related to 
disease or injury during his active service, nor is it related to 
his service-connected diabetes mellitus or any other service-
connected disability.  

2.  The service connected residuals of a left pleural cavity 
injury are manifested by a small retained metallic fragment in 
the lung with pain and discomfort on exertion.  Pulmonary 
function tests are normal.  Scarring and muscle injuries are 
separately rated.  

3.  The service-connected disabilities are of sufficient severity 
as to prevent the appellant from engaging in some form of 
substantially gainful employment consistent with his education 
and occupational experience.  





CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2009).  

2.  The criteria for a 20 percent disability rating, and no more, 
for residuals of a left pleural cavity injury have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.96, 4.97, Restrict Lung Disease, Note 
(3) and Code 6844 (2009).  

3.  The appellant has service-connected disabilities which are 
sufficient to produce unemployability without regard to advancing 
age.  38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

A letter from the RO dated in December 2002 provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf.  The initial notice letter was 
provided before the adjudication of his claims.  Thus, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Therefore, the Board may 
decide the appeal without a remand for further notification.  

The Board also finds that, for the issues decided herein, all 
relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issues has 
been obtained.  The Veteran's service medical records have been 
obtained.  His available post-service treatment records, 
including VA clinical records have also been obtained.  The 
Veteran has had a hearing.  He has had VA examinations and 
medical opinions have been obtained.  Significantly, neither the 
appellant nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection for Hypertension

The Board has considered all bases for the Veteran's claim.  In 
order to establish service connection on a direct or primary 
basis, three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 
2002); 38 C.F.R. § 3.303 (2009); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection may also be granted for a disability which is 
proximately due to and the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2009).  Such secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  An appellant's own conclusion, stated in support of his 
claim, that his present disability is secondary to his service-
connected disability is not competent evidence as to the issue of 
medical causation.  See 38 C.F.R. § 3.159 (2009); see also 
Grivois v. Brown, 6 Vet. App. 136 (1994).

The service treatment records do not reflect any heart disease or 
hypertension.  The Veteran was wounded in action in November 1967 
and taken to an evacuation hospital, where his vital signs were 
found to be stable and his blood pressure was 122/88.  His heart 
had a regular sinus rhythm without murmurs.  When the Veteran was 
examined for separation from service, in August 1968, a physician 
reported his chest was normal.  His blood pressure was 140/80.  
The blood pressures noted in service were within normal limits.  

38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2009) defines 
hypertension as diastolic blood pressure predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater with 
diastolic blood pressure of less than 90mm.  

Cardiovascular disease, including hypertension, may be presumed 
to have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  In this case, there is no 
competent evidence that the Veteran's heart disease or 
hypertension was manifested to any degree during the year after 
he completed his active service.  

In September 1969, a private physician, P. E. M., M.D., reported 
examining the Veteran a little over a year after service, on 
August 29, 1969, and finding a blood pressure of 160/90.  No 
other cardiovascular abnormalities were reported.  The doctor did 
not diagnosis hypertension, heart disease or any other 
cardiovascular disorder.  

On initial VA examination, in early September 1969, there were 
blood pressure readings of 152/90 and 152/98.  Chest X-ray 
studies showed the heart to be within normal limits.  An 
electrocardiogram was also within normal limits.   On VA 
examination, later in September 1969, two sets of blood pressure 
readings were reported: 152/88 sitting, 120/78 recumbent, and 
160/90 standing; and, 125/85 sitting, 138/88 sitting after 
exercise, and 136/84 two minutes after exercise.  On direct 
examination, the heart was within normal limits.  The point of 
maximal impulse was in the 5th interspace in the midclavicular 
line.  Rate and rhythm were within normal limits.  There were no 
murmurs, bruits or thrills.  There were no diagnoses of 
cardiovascular disease.  

The report of the January 1978 VA examination shows blood 
pressures of 154/90 supine and 145/100 standing.  The impression 
included diabetes, not insulin dependent.  It was noted that the 
Veteran had taken oral medication in the past.  

VA clinical notes of May 1979 show the Veteran was seen for 
complaints of dizziness and right sided numbness; a blood 
pressure of 130/90 was recorded.  In November 1979, the Veteran 
reported that dizziness was worse when it was cloudy.  His blood 
pressure was 120/80.  In March 1980, blood pressures were 
recorded to be 124/84, 140/90, and 130/80.  Also in March 1980, 
an electroencephalogram study was done for the Veteran's 
complaints of dizziness.  Control blood pressure readings were 
made and the blood pressure was 118/60.  There was no change in 
blood pressure in a standing position.  Blood pressure was 140/82 
in July 1980, 124/80 and 130/82 in September 1982.  

The Veteran was seen at the VA clinic in mid-September 1982 for 
complaints of chest pain with exertion and associated shortness 
of breath.  He had had a work-up at an outside hospital.  The 
impression included controlled high blood pressure.  Later that 
month, a stress test was done to rule out coronary artery 
disease, with normal results.  The results were reviewed and the 
impression was chest pain secondary to old shrapnel wound versus 
a component of neurovascular dystrophy.  There was no longer a 
suspicion that the chest pain might indicate heart disease.  

Reports of chest pain continued in November 1982.  Blood pressure 
was 130/90.  The possible use of a beta-blocker was considered if 
there was no improvement.  In April 1983, the Veteran had a 
complaint of syncope.  Blood pressures were 140/100, 124/80, and 
150/90.  

On VA examination in March 1983, the Veteran gave a history that 
included borderline diabetes mellitus and hypertension.  Heart 
findings were normal and blood pressure was 130/90.   

The report of a brief private hospitalization, in August 1982, 
shows the Veteran was admitted for left chest pain.  Examination 
showed his heart to be clear.  His electrocardiograms were 
normal.  The discharge diagnosis was myositis, left chest, 
anterior and posterior; shrapnel wound of the left chest with 
shrapnel in place.  

In September 1982, the Veteran was seen by VA for chest and upper 
extremity complaints.  Examination showed the heart had a regular 
rhythm.  Blood pressure was 124/80.  Later that month, it was 
reported that the Veteran had high blood pressure, controlled.  
The Veteran was given a graded exercise test.  During the test, 
heart rate and systolic blood pressure increased.  The test 
results were interpreted as being normal.  

A November 1982 VA clinical note shows a blood pressure of 
130/90.  

The Veteran voiced complaints including chest pain on the August 
1983 VA examination.  He reported that he had high blood pressure 
for one year and was on medication.  His heart had a regular 
rhythm without murmur, gallop, or rub.  There were good 
peripheral pulses and a blood pressure of 138/82.  There was no 
cardiovascular diagnosis.  

VA clinical notes reflect a blood pressure of 140/90 in May 2000.  
In June 2000, the Veteran's heart had a regular rate and rhythm, 
without murmur, gallop, or rub.   There was no jugular venous 
distension.  It was noted that the Veteran had a history of 
diabetes and hypertensive heart disease.  Subsequent notes echoed 
the history of diabetes and hypertension.  

A January 2002 VA cardiology consultation note shows the Veteran 
needed treatment for systolic dysfunction.  There was no opinion 
as to its cause or onset.  

Letters from a private cardiologist, B. B., M.D., are in 
evidence.  In January 2002, the doctor wrote that studies had 
confirmed cardiomyopathy.  In February 2002, the doctor reported 
that the Veteran was under his care for dilated cardiomyopathy.  
A more detailed letter of the same date stated that recent 
cardiograms showed a dilated left ventricle and severe global 
left ventricular hypokinesis with an ejection fraction estimated 
in the range of 15 percent.  He had undergone a stress test at 
the VA medical center that was interpreted as being consistent 
with an old anterior and possible inferior myocardial infarction.  
Coronary angiograms confirmed normal coronary arteries.  It was 
hoped that the myopathy was secondary to a viral myocarditis and 
amenable to treatment.  In April 2002, the doctor wrote that the 
cardiomyopathy was idiopathic.  Idiopathic means of unknown 
causation.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 817 (28th 
ed., 1994).  

In a March 2002 VA clinical note, the problem was described as 
organic heart disease.  It was also noted that the Veteran's 
blood sugars were not in good control.  Following notes through 
July 2002 indicated continuing problems, without discussing their 
cause.  

The clinical records of a private physician, T. J. A., M.D., 
cover the period from April 2000 to July 2002.  They reflect 
treatment for diabetes and hypertension, as well as heart 
problems.  They do not indicate any link between the diabetes and 
the hypertension or heart disease.  Moreover, while there were 
problems controlling the diabetes, there is no indication that 
this made the hypertension or heart disease worse.  

In July 2002, Dr. B. B. wrote that the Veteran was being followed 
for etiopathic cardiomyopathy.  His medical problems otherwise 
included diabetes mellitus.  The doctor, although mentioning the 
diabetes, did not indicate that it caused the heart disease or 
made it worse or more difficult to treat.  Heart examination 
showed no murmur, audible 4th heart sound, or rub.  It was 
recommended that the Veteran continue his medications.  

In a decision dated in July 2002, the Social Security 
Administration (SSA) held that the Veteran was disabled by his 
cardiomyopathy.  The SSA records do not link the disability to 
diabetes or any service-connected disability.  

The Veteran had a VA diabetes mellitus examination in August 
2002.  He reported that he was diagnosed with diabetes in 1996 or 
1997.  He was initially treated with pills until he was found to 
have a heart problem in 2002.  Current treatment included 
insulin, exercise, and restricted diet.  He said that his heart 
problems started in April 2001 with a nagging cough.  In 
September or October 2001, he could not breath, had orthopnea, 
and paroxysmal nocturnal dyspnea.  He was seen by a lung 
specialist, who obtained an echocardiogram and referred the 
Veteran to a cardiologist.  Testing led to a diagnosis of 
cardiomyopathy.  He also reported that he had high blood pressure 
for 20 to 25 years.  He reported that symptoms improved since 
being placed on medication.  Examination showed blood pressures 
within normal limits.  The heart had a regular rate and rhythm, 
without murmur rub or gallop.  The point of maximal impulse was 
not displaced.  The pericardium was not hyperactive.  The 
diagnoses were type II diabetes mellitus, oral agent and insulin 
controlled; and essential hypertension not caused by diabetes.  

In October 2002, C. K. M., M.D., wrote that the Veteran had 
dilated cardiomyopathy and congestive heart failure.  On coronary 
angiography, he did not have  any evidence of significant 
coronary artery disease to explain his cardiomyopathy.  He did 
have a history of significant diabetes mellitus and systemic 
hypertension, both of which were probable etiologic factors for 
his cardiomyopathy.   

In March 2003, a VA physician reviewed the claims file, including 
the August 2002 VA examination and submissions from Drs. B. B. 
and C. K. M.  The Veteran was reported to have idiopathic 
cardiomyopathy.  It was also reported that catheterization showed 
the coronary arteries were normal.  A VA cardiologist felt that 
since the Veteran did not have large vessel disease and the onset 
was fairly sudden, the diabetes would be a least likely cause of 
the cardiomyopathy.  

Additional records from Dr. C. K. M. were received in July 2003.  
Extensive testing resulted in a diagnosis of nonischemic dilated 
cardiomyopathy.  In a letter dated in June 2002, the doctor noted 
that potential etiologies included longstanding hypertension and 
diabetes, but coronary artery disease had been ruled out by 
recent coronary angiography.  It was noted that a post viral 
process would be another possibility.  The doctor also expressed 
the opinion that the overt onset of congestive heart failure in 
the last year or so was probably responsible for worsening his 
glycemic control for diabetes.  That is the diabetes did not make 
the heart condition worse.  Rather, the non-service-connected 
heart condition affected the service-connected diabetes.  The 
history of hypertension was also discussed and there was no 
opinion indicating that it was caused or worsened by the service-
connected diabetes or wound residuals.  

An opinion was obtained from a VA physician in January 2004.  The 
records were reviewed.  The doctor expressed the opinion that the 
isolated elevated blood pressures within one year following 
discharge were not manifestations of diagnosable hypertension.  
It was emphasized that the Veteran was not diagnosed and started 
on treatment for hypertension until 1982.  

In September 2004, the Veteran presented sworn testimony to a 
Decision Review Officer during a hearing at the RO.  He reported 
that hypertension began before his diabetes and that it was 
diagnosed a long time ago.  He also described the onset of his 
heart symptoms.  

The file contains VA clinical notes through April 2006.  The 
notes show treatment but do not link the heart disease or 
hypertension to the service-connected diabetes.  

The report of the January 2010 VA examination shows that the 
claims folder was reviewed.  The Veteran's history was discussed.  
The Veteran reported shortness of breath related to his heart 
condition.  Heart disease was diagnosed in 2002.  Heart 
catheterization showed no coronary artery disease and his 
diagnosis was nonischemic cardiomyopathy.  He retired on 
disability in 2002 due to his heart disease.  He was on 
medication but continued to experience fluttering in his chest, 
dyspnea, fatigue, and some dizziness.  Blood pressures were 
recorded.  Examination revealed distant but regular heart sounds.  
The point of maximal impulse was not palpated.  No murmurs were 
heard.   Pulses were 1+ and symmetrical in the upper and lower 
extremities.  Diagnoses were nonischemic cardiomyopathy and 
essential hypertension.  It was remarked that the Veteran's 
hypertension preceded his diabetes by many years based on his 
history.  Therefore,  it was not secondary to the diabetes.  It 
was noted that Dr. C. K. M. had indicated the possible causes of 
the heart disease were diabetes, hypertension, and possibly post 
viral.  The VA examiner could not assign a cause for the heart 
disease without resort to speculation.  

Conclusion

Hypertension was not present during the Veteran's active service.  
There is no competent evidence linking the hypertension to 
disease or injury during service.  Thus, the evidence does not 
support service-connection for hypertension on a direct or 
primary basis.  In fact, the normal findings as to the heart and 
blood pressure on the separation examination are competent 
evidence against service-connection.  On this point, the 
separation examination provides the preponderance of evidence and 
establishes that hypertension was not incurred or aggravated 
during the Veteran's active service.  

The Board has also considered presumptive service-connection.  
Hypertension may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  In 
this case, while a single elevated blood was noted a little over 
a year after service, there is no competent evidence that 
hypertension was manifested to a degree of 10 percent or more 
within the first year after he completed his active service.  
Thus, service-connection cannot be granted on a presumptive 
basis.  

In the main, the Veteran contends that his hypertension was 
caused by his service-connected diabetes mellitus.  This is his 
claim.  As a lay witness, the Veteran does not have the medical 
training and experience to provide competent evidence connecting 
the diabetes and hypertension.  See 38 C.F.R. § 3.159(a).  The 
Board has reviewed the extensive evidence in this case and we do 
not find any competent medical opinion that indicates the 
service-connected diabetes caused the hypertension or made it 
worse.  In fact, there is a medical opinion against the claim.  
In accordance with its duty to assist the Veteran in the 
development of his claim, VA obtained a medical opinion based on 
examination of the Veteran and review of his file.  That medical 
opinion was to the effect that the service-connected diabetes did 
not cause the hypertension because the hypertension was diagnosed 
many years before the diabetes.  While explanation is simple, it 
is adequate, credible, and reasonable.  Therefore, the Board 
finds that the opinion and its explanation are credible and form 
the preponderance of evidence on this aspect of the claim.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the appeal 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  

A Compensable Disability Rating for Residuals of a Left Pleural 
Cavity Injury

The April 2006 supplemental statement of the case listed the 
issue of evaluation of residuals, pleural cavity injury, left 
currently evaluated as 10 percent disabling.  However, the 
October 2009 presentation by the representative listed the issue 
as entitlement to an increased rating for pleural cavity wound 
currently evaluated at 0 percent.  The Board, in its previous 
decision and remand, agreed with the representative's formulation 
of the issue, noting that the 10 percent rating had been assigned 
for a scar and that the respiratory deficits should be rated 
separately from the scar.  Nevertheless, the May 2010 rating 
decision continued to rate the scar (Diagnostic Code 7804) and 
the reparatory deficits (Diagnostic Code 6844) together, using 
Diagnostic Codes 6844-7804 to rate the left pleural cavity injury 
residuals.  But, the Veteran was not prejudiced by this.  The AOJ 
had the Veteran examined and adequately developed the case in 
accordance with the Board's December 2009 remand.  Also, 10 
percent is the maximum assignable under Diagnostic Code 7804 and 
the May 2010 supplemental statement of the case considered the 
issue as a claim for a compensable rating of the respiratory 
condition.  Thus, the Board finds the AOJ substantially complied 
with the remand and we can proceed with the review of the appeal.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2009).  The Board has considered all the evidence of record.  
Specifically, we have gone back at least a year before the date 
the claim was received.  See 38 C.F.R. §§ 3.157, 3.400(o) (2009).  
However, the most probative evidence of the degree of impairment 
consists of records generated in proximity to and since the claim 
on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Ratings under diagnostic codes 6600 through 6817 and 6822 through 
6847 will not be combined with each other.  Where there is lung 
or pleural involvement, ratings under diagnostic codes 6819 and 
6820 will not be combined with each other or with diagnostic 
codes 6600 through 6817 or 6822 through 6847.  A single rating 
will be assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation where the severity of the overall disability warrants 
such elevation.  38 C.F.R. § 4.96(a)

Special provisions for the application of evaluation criteria for 
diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845. (1) 
Pulmonary function tests (PFT's) are required to evaluate these 
conditions except: 
	(i) When the results of a maximum exercise capacity test 
are of record and are 20 ml/kg/min or less.  If a maximum 
exercise capacity test is not of record, evaluate based on 
alternative criteria; 
	(ii) When pulmonary hypertension (documented by an 
echocardiogram or cardiac catheterization), cor pulmonale, or 
right ventricular hypertrophy has been diagnosed; 
	(iii) When there have been one or more episodes of acute 
respiratory failure; 
	(iv) When outpatient oxygen therapy is required. 
(2) If the DLCO (SB) (Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method) test is not of record, 
evaluate based on alternative criteria as long as the examiner 
states why the test would not be useful or valid in a particular 
case. 
(3) When the PFT's are not consistent with clinical findings, 
evaluate based on the PFT's unless the examiner states why they 
are not a valid indication of respiratory functional impairment 
in a particular case. 
(4) Post-bronchodilator studies are required when PFT's are done 
for disability evaluation purposes except when the results of 
pre- bronchodilator pulmonary function tests are normal or when 
the examiner  determines that post-bronchodilator studies should 
not be done and states why. 
(5) When evaluating based on PFT's, use post-bronchodilator 
results in applying the evaluation criteria in the rating 
schedule unless the post-bronchodilator results were poorer than 
the pre-bronchodilator results.  In those cases, use the pre-
bronchodilator values for rating purposes. 
(6) When there is a disparity between the results of different 
PFT's (FEV-1 (Forced Expiratory Volume in one second), FVC 
(Forced Vital  Capacity), etc.), so that the level of evaluation 
would differ depending on which test result is used, use the test 
result that the examiner states most accurately reflects the 
level of disability. 
(7) If the FEV-1 and the FVC are both greater than 100 percent, 
do not assign a compensable evaluation based on a decreased FEV-
1/FVC  ratio.  
38 C.F.R. § 4.96 (d).  

In the Board's December 2009 remand, it was discussed that the 
rating criteria were changed in 1996 and the service-connected 
pleural cavity injury would now be rated as restrictive lung 
disease, using the results of PFTs.  

General Rating Formula for Restrictive Lung Disease (diagnostic 
codes 6840 through 6845):  
	6840 Diaphragm paralysis or paresis. 
	6841 Spinal cord injury with respiratory insufficiency. 
	6842 Kyphoscoliosis, pectus excavatum, pectus carinatum. 
	6843 Traumatic chest wall defect, pneumothorax, hernia, 
etc. 
	6844 Post-surgical residual (lobectomy, pneumonectomy, 
etc.). 
	6845 Chronic pleural effusion or fibrosis. 

	FEV-1 less than 40 percent of predicted value, or; the 
ratio of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) less than 40-percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with cardiac 
or respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by echocardiogram or cardiac 
catheterization), or; episode(s) of acute respiratory failure, 
or; requires outpatient oxygen 
therapy..........................................................
........................................100 percent; 
	FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 
to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit)................................60 
percent; 
	FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 
to 70 percent, or; DLCO (SB) 56- to 65-percent 
predicted.............................................30 percent; 
	FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 
to 80 percent, or; DLCO (SB) 66- to 80-percent 
predicted.............................................10 percent; 
	Or rate primary disorder.  38 C.F.R. § 4.97 (2009).  

In every instance where the rating schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2009).  

Note (1): A 100-percent rating shall be assigned for pleurisy 
with empyema, with or without pleurocutaneous fistula, until 
resolved.

Note (2): Following episodes of total spontaneous pneumothorax, a 
rating of 100 percent shall be assigned as of the date of 
hospital admission and shall continue for three months from the 
first day of the month after hospital discharge.

Note (3): Gunshot wounds of the pleural cavity with bullet or 
missile retained in lung, pain or discomfort on exertion, or with 
scattered rales or some limitation of excursion of diaphragm or 
of lower chest expansion shall be rated at least 20-percent 
disabling.  Disabling injuries of shoulder girdle muscles (Groups 
I to IV) shall be separately rated and combined with ratings for 
respiratory involvement.  Involvement of Muscle Group XXI (DC 
5321), however, will not be separately rated.  38 C.F.R. § 4.97 
(2009).  

Initially, the Board notes that compensable ratings have been 
assigned for the muscle wounds and the superficial scar.  This 
discussion focuses on the pleural cavity injury.  

The service treatment records reveal that the Veteran sustained a 
penetrating chest wound in November 1967.  At the evacuation 
hospital, his lungs were noted to be clear to auscultation and 
percussion.  An X-ray study at that time disclosed an old 
calcified node in the left hilum, a calcified granuloma in the 
left lower lobe, and a .5 by 1 centimeter fragment over the 6th 
posterior rib on the left, 3 centimeters in from the lateral side 
and 7 centimeters anterior to posterior.  There was no heme or 
pneumothroax.  There was also a fragment over the 11th left rib, 
posteriorly.  A few days later, it was reported that the 
Veteran's chest was clear with good breath sounds throughout.  On 
separation examination, in August 1968, the Veteran's lungs and 
chest were normal.  

In early September 1969, the Veteran saw a private physician who 
reported chest wall pain.   There was no report of respiratory 
impairment.  The Veteran was subsequently seen for a VA 
examination in early September 1969.  The wound of the chest was 
noted and his lungs were normal.   A chest X-ray revealed a 3 by 
5 metallic foreign body in the left upper hemithorax, which might 
well be located in the anterior segment of the left upper lobe.  
Otherwise, the lungs appeared normal.  On VA examination, later 
in September 1969, breath sounds were clear and full.  There were 
no rales, friction rubs or wheezes.  The diagnosis was retained 
metallic foreign body 1 by 11/2 centimeters, lower lobe, left lung.  

The Veteran was again examined by VA in November 1969.  He 
complained of recurrent chest pain.  His history of wound and 
retained fragment were noted.  Physical examination disclosed a 
scar on the left anterior wall, just above and lateral to the 
left nipple.  The central portion was deeply adherent.  The lungs 
showed normal expansion.  Other than the scar, detailed physical 
examination of the lungs was essentially negative.  X-rays showed 
a small metal fragment overlying the anterior portion of the 4th 
rib on the left.  A scar was diagnosed.  No respiratory disorder 
was diagnosed.  

The report of a January 1978 VA examination shows a shrapnel scar 
near the left breast.  The chest hyperexpanded with increased 
anterior-posterior ratio.  It was clear to auscultation and 
percussion.  There was no respiratory diagnosis.  

In August 1982, the Veteran was admitted to a private hospital 
with complaints of left chest pain.  Examination showed his lungs 
to be clear.  Lung scan and X-rays were normal.  It was concluded 
that the Veteran had myositis and costochondritis possibly 
related to the shrapnel, which was still in place.  

In September 1982, the Veteran was seen for chest and upper 
extremity complaints.  Examination showed his lungs to be clear.  
His lungs were noted to be clear on VA examination in August 
1983.  

A VA clinical note dated in June 2000 shows the Veteran was 
examined.  There was no complaint of shortness of breath, 
wheezes, cough, or hemoptysis.  His lungs were clear to 
auscultation and percussion, bilaterally.  

In August 2001, the Veteran was seen for nasal and sinus 
problems.  There was no report of lung symptoms.   

The file contains letters from the Veteran's private 
cardiologist, Dr. B. B., dated in January, February, April, and 
July 2002.  The doctor associated the Veteran's shortness of 
breath with his heart disease.  Examination showed the chest to 
be clear, without wheezes or rales.  

The file contains clinical notes from Dr. T. J. A., covering the 
period from April 2000 to July 2002.  Some respiratory symptoms 
were reported but there was no evidence of chronic lung problems 
and no report of respiratory problems associated with the 
service-connected pleural cavity injury or the retained foreign 
body.  In November 2000, the Veteran had cough and cold symptoms 
and there was a diagnosis of acute bronchitis, rhinitis and upper 
respiratory infection.  In August 2001, obstructive breathing 
problems were associated with nasal polyps and possible sleep 
apnea.   In October 2001, there was a complaint of right and left 
chest pain associated with a slight shortness of breath.  Some 
rales were heard in the right lung field but no other chest 
pathology could be appreciated.  X-rays revealed some right hilar 
infiltrate and cloudiness seemed to be perihilar, but more on the 
right.  The findings led the doctor to request a cardiology 
consultation.  In December 2001 there was an episode of upper 
respiratory infection, chronic bronchitis, and asthma.  
Subsequent notes associated the Veteran's chest complaints with 
organic heart disease.  Again, we note that these notes did not 
identify any symptoms of the service-connected pleural cavity 
injury or the retained foreign body.  

Records from SSA show that, in July 2002, it was determined that 
the Veteran was disabled by his cardiomyopathy.  The SSA records 
do not reflect any pleural cavity injury symptoms.  

The Veteran had a VA examination for his diabetes mellitus in 
August 2002.  He reported that heart problems began in April 2001 
with a nagging cough.  In September or October 2001, he could not 
breath, had orthopnea, and paroxysmal nocturnal dyspnea.  He was 
seen by a lung specialist who referred him to a cardiologist and 
was told he had cardiomyopathy.  He was currently on medication 
and slept with two pillows.   He had not had paroxysmal nocturnal 
dyspnea since being placed on medication.  On physical 
examination, his lungs were clear to auscultation and percussion, 
without rales, rhonchi, or wheezes.  There was no respiratory 
diagnosis.  

A VA respiratory examination was done in April 2003.  The 
Veteran's history of a chest wound was noted.   He had a dry 
hacking cough related to his sinuses and denied a chest cough.  
He also reported shortness of breath and the diagnosis of 
idiopathic cardiomyopathy was noted.  On examination, his lungs 
were clear, without rales, rhonchi, or wheezes.  A chest X-ray 
revealed a small metallic foreign body in the left chest.  
Additionally, there were calcified densities in both hemithoraces 
and in the hilar regions, which were felt to be consistent with 
old calcified granulomatous disease.  The examination concluded 
with a diagnosis of "No diagnosed lung condition (Normal PFT)."  

The April 2003 VA examination of the Veteran's muscles described 
the tender, slightly depressed scar, 1.5 inches in diameter, just 
above the nipple in the pectoralis area.  The examiner did not 
describe the pleural cavity injury.   

On the May 2003 VA examination of the Veteran's nerves, it was 
noted that the scar on the lower left breast was tender to 
palpation.  The assessment was shrapnel injury left chest wall, 
tender scar.  The examiner specified that there were no motor or 
sensory deficits related to that injury.  Mild weakness was 
related to the pain.  The major limitation from the injury was 
pain.  The Veteran also had diabetic polyneuropathy with mild 
sensory loss in all four extremities.  The Veteran is separately 
rated for the scar, chest wall muscle injury, and extremity 
polyneuropathy; and those disabilities are not at issue here.  
The examiner did not identify any deficits associated with the 
pleural cavity injury.  

The additional records received from Dr. C. K. M. in July 2003 
included the report of an exercise test done in October 2002.  
The results were discussed in detail.  The Veteran had adequate 
breathing reserve and normal dead space, which did not suggest 
respiratory limitation.  The report stated that the results 
correlated with normal PFTs.  

In September 2004, the Veteran presented sworn testimony to a 
Decision Review Officer during a hearing at the RO.  He reported 
that he could not be tested for his pleural cavity injury due to 
a productive cough.  The work up of the cough led to the 
discovery of his heart disease.  The heart disease was treated 
and he took the breathing test.  

There was a VA examination for diabetes and respiratory problems 
in October 2004.  The Veteran reported a nagging cough, which led 
to the diagnosis of his cardiomyopathy.  The cough produced 
yellow sputum.  He also experienced shortness of breath on 
walking more than 100 yards.  Examination showed the lungs to be 
clear to auscultation and percussion, without rales, rhonchi, or 
wheezes.  Test results were reviewed.  There were no respiratory 
diagnoses.  It was remarked that the Veteran did not have a lung 
condition related to his  left pleural cavity injury.  His 
pulmonary function tests were normal and his shortness of breath 
was related to his cardiomyopathy.  The October 2004 chest X-ray 
study disclosed a metallic density overlying the left hemithorax.  
There was vague density in the right lower lobe.  Otherwise, 
there was no acute pulmonary disease.  

The record includes VA clinical notes through April 2006.  They 
do not show any impairment in lung function.  

The claims folder was reviewed for the January 2010 VA 
examination.  The Veteran's history was discussed.  He sustained 
shrapnel wound to the left upper anterior chest in Vietnam.  
Since that time he experienced pains in that area.  The pains 
would last from one to several minutes and occur 2 to 3 times a 
day.  He had no treatment for it.  Imaging studies showed a 
nodule in the left mid-lung which was apparently the metallic 
foreign body.  A nodular density in the left lower lung was 
stable.  Review of the records did not disclose any chronic lung 
disease.  There was shortness of breath related to his heart.  
Physical examination showed the lungs to be clear.  There were 
good breath sounds in all areas.  No rales, rubs, or rhonchi were 
heard.  Pulmonary function tests were within normal limits, with 
an FEV1 of 86.7 percent.  The diagnosis was status post shrapnel 
wound to the left  anterior chest with no residual lung disease 
identified.  

Conclusion

Imaging studies have confirmed the presence of a retained 
metallic foreign body in the Veteran's left lung.   However, 
pulmonary function tests had normal results with an FEV1 of 86.7 
percent, which does not meet the requirements for a compensable, 
10 percent evaluation.  Normally, where the rating schedule does 
not provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2009).  However, Note (3) to the Restrict Lung Disease section 
of 38 C.F.R. § 4.97 specifies that wounds of the pleural cavity 
with a missile retained in lung and pain or discomfort on 
exertion shall be rated at least 20-percent disabling.  The 
Veteran has testified of episodes of chest pain.  The Board finds 
these reports of pain to be credible because he has consistently 
given similar reports to his doctors.  According to Note (3) the 
retained foreign body in the lung and the episodes of pain 
qualify the Veteran for a minimal rating of 20 percent.   A 
higher rating cannot be assigned because that would require 
pulmonary function deficits that would be clearly demonstrable on 
testing and the testing has not shown the respiratory impairment 
that would approximate the criteria for a higher rating.  In 
reaching this conclusion, the doctrine of reasonable doubt has 
been applied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert; 
Ortiz.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of 
the Code of Federal Regulations (2009) have been considered 
whether or not they were raised by the Veteran as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) 
(2009).  The Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  While the Veteran 
may disagree, the preponderance of medical evidence shows that 
the disability manifestations are adequately compensated by the 
rating schedule.  The evidence does not present such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability are inadequate.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, 
the Board finds that there has been no showing by the Veteran 
that the service-connected pleural cavity injury has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization beyond that contemplated by the rating 
schedule.  

The mere assertion or evidence that a disability interferes with 
employment would not necessarily require extraschedular 
consideration.  The rating schedule is itself based upon the 
average impairment of earning capacity due to diseases, and 
application of the schedule clearly recognizes that the rated 
disabilities interfere with employment. 38 U.S.C. § 1155.  
Accordingly, the fact that a disability interferes with 
employment generally would not constitute an "exceptional or 
unusual" circumstance rendering application of the rating 
schedule impractical.  Rather, the provisions of section 
3.321(b)(1) would be implicated only where there is evidence that 
the disability picture presented by a veteran would, in the 
average case, produce impairment of earning capacity beyond that 
reflected in VA's rating schedule or would affect earning 
capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 
(Aug. 16, 1996).  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

Total Disability Rating, for Compensation Purposes, 
Based on Individual Unemployability (TDIU)

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  Whether the upper or lower extremities, the back or 
abdominal wall, the eyes or ears, or the cardiovascular, 
digestive, or other system, or psyche are affected, evaluations 
are based upon lack of usefulness, of these parts or systems, 
especially in self-support.  This imposes upon the medical 
examiner the responsibility of furnishing, in addition to the 
etiological, anatomical, pathological, laboratory and prognostic 
data required for ordinary medical classification, full 
description of the effects of disability upon the person's 
ordinary activity.  In this connection, it will be remembered 
that a person may be too disabled to engage in employment 
although he or she is up and about and fairly comfortable at home 
or upon limited activity.  38 C.F.R. § 4.10 (2009).  

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities: provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to  bring the combined 
rating to 70 percent or more.  For the above purpose of one 60 
percent disability, or one 40 percent disability in combination, 
the following will be considered as one disability: 
(1) Disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology or a 
single accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, or 
(5) multiple disabilities incurred as a prisoner of war.  It is 
provided further that the existence or degree of nonservice-
connected disabilities or previous unemployability status will be 
disregarded where the percentages referred to in this paragraph 
for the service-connected disability or disabilities are met and 
in the judgment of the rating agency such service-connected 
disabilities render the Veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal employment 
generally shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold  for one person.  Marginal employment may also be held 
to exist, on a facts found basis (includes but is not limited to 
employment in a protected environment such as a family business 
or sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all claims to 
the nature of the employment and the reason for termination.  
38 C.F.R. § 4.16(a) (2009).  

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, rating 
boards should submit to the Director, Compensation and Pension 
Service, for extra-schedular consideration all cases of veterans 
who are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include a 
full statement as to the veteran's service- connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the issue.  
38 C.F.R. § 4.16(b) (2009).  

Total disability ratings--(1) General.  Total disability will be 
considered to exist when there is present any impairment of mind 
or body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
Total disability may or may not be permanent.  Total ratings will 
not be assigned, generally, for temporary exacerbations or acute 
infectious diseases except where specifically prescribed by the 
schedule.  (2) Schedule for rating disabilities.  Total ratings 
are authorized for any disability or combination of disabilities 
for which the Schedule for Rating Disabilities prescribes a 100 
percent evaluation or, with less disability, where the 
requirements of 38 C.F.R. § 4.16 are present or where, in pension 
cases, the requirements of 38 C.F.R. § 4.17 are met.  (3) Ratings 
of total disability on history.  In the case of disabilities 
which have undergone some recent improvement, a rating of  total 
disability may be made, provided: (i) That the disability must in 
the past have been of sufficient severity to warrant a total 
disability rating; (ii) That it must have required extended, 
continuous, or intermittent hospitalization, or have produced 
total industrial incapacity for at least 1 year, or be subject to 
recurring, severe, frequent, or prolonged exacerbations; and 
(iii) That it must be the opinion of the rating agency that 
despite the recent improvement of the physical condition, the 
veteran will be unable to effect an adjustment into a 
substantially gainful occupation.  Due consideration will be 
given to the frequency and duration of totally incapacitating 
exacerbations since incurrence of the original disease or injury, 
and to periods of hospitalization for treatment in determining 
whether the average person could have reestablished himself or 
herself in a substantially gainful occupation.  38 C.F.R. 
§ 3.340(a) (2009).  

Total-disability compensation ratings may be assigned under the 
provisions of Section 3.340.  However, if the total rating is 
based on a disability or combination of disabilities for which 
the Schedule for Rating Disabilities provides an evaluation of 
less than 100 percent, it must be determined that the service-
connected disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. § 3.341(a) (2009).  

The Veteran's service-connected disabilities are as follows:
	Sinusitis, 30 percent; 
	Allergic rhinitis, 30 percent; 
	Posttraumatic stress disorder (PTSD), 30 percent;
	Residuals, shell fragment wound, left anterolateral chest 
wall, 20 percent; 
 	Reflex neurovascular dystrophy, left shoulder, arm and 
hand, 20 percent; 
	Diabetes Mellitus, Type II, 20 percent;
	Pleural cavity injury with retained metallic foreign body, 
20 percent; 
	Residual scar, shell fragment wound left hip, 10 percent; 
	Residual scar, shell fragment wound left chest, 10 percent; 
	Incomplete sensory loss, right hand, due to polyneuropathy, 
associated with diabetes mellitus, Type II, 10 percent; 
	Mild incomplete sensory loss, left hand, due to 
polyneuropathy, associated with diabetes mellitus, Type II, 10 
percent; 
	Diabetic neuropathy, right lower extremity, associated with 
diabetes mellitus, Type II, 10 percent; 
	Diabetic neuropathy, left lower extremity, associated with 
diabetes mellitus, Type II, 10 percent; 
	Erectile dysfunction, associated with diabetes mellitus, 
Type II, 0 percent; 

The service-connected disabilities have a combined rating of 90 
percent.  38 C.F.R. §§ 4.25, 4.26.  While none of the 
disabilities exceed 30 percent, the ratings of disabilities of 
the same etiology may be combined to meet the 40 percent 
requirement of subsection 4.16(a).  In this case, both the 
disabilities due to the shell fragment wound and the disabilities 
due to diabetes exceed 40 percent.  Thus the basic requirements 
of subsection 4.16(a) are met.  The remaining question is whether 
the service-connected disabilities prevent the Veteran from 
engaging in some form of substantially gainful employment 
consistent with his education and experience.  The record here 
shows that the Veteran worked for many years as an electrician 
for a paper company.  Such work would involve climbing ladders 
and working in close spaces to install and maintain electric 
connections for lights and equipment in warehouses and processing 
plants.  It would be impossible to continue this work with his 
service-connected neuropathy.  The Board notes the comment on the 
February 2010 VA neurology examination to the effect that the 
sensory loss would not prevent most employment.  Indeed, the 
sensory loss is only a small part of the overall disability 
picture.  When we consider all of the Veteran's service-connected 
disabilities, we cannot conceive of any job where the Veteran 
could keep up with the requirements of a full time job.  The SSA 
found the Veteran was disabled by his cardiomyopathy and that is 
not disputed.  However, the service-connected disabilities are so 
extensive that they would also render the Veteran unemployable 
without regard to the heart disease and other non-service-
connected conditions.  Thus, the board finds that the criteria 
are met and TDIU is granted.  


ORDER

Service connection for hypertension is denied.  

A 20 percent disability rating for residuals of a left pleural 
cavity injury is granted, subject to the law and regulations 
governing the payment of monetary awards.  

A total disability rating, for compensation purposes, based on 
individual unemployability is granted, subject to the laws and 
regulations governing the payment of monetary awards.    


REMAND

In December 2009, the Board remanded the case.  It explained that 
the Veteran contended his service-connected diabetes mellitus 
caused him to develop heart disease.  In June 2002 and subsequent 
correspondence the Veteran's private cardiologist, C. K M., M.D., 
stated that potential etiologies for the Veteran's cardiomyopathy 
included his longstanding hypertension and diabetes, and a post  
viral process would be another possibility.  Coronary artery 
disease was ruled out by recent coronary angiography.  Further, 
in March 2003, a VA physician reviewed the record and the opinion 
from Dr. C. K. M. and discussed the matter with a VA 
cardiologist.  It was concluded that since the Veteran did not 
have large vessel disease and the onset was fairly sudden, that 
diabetes would be a least likely cause of his cardiomyopathy.  
Subsequently, VA records were received which showed that there 
was no sudden onset.  Specifically, on VA hospitalization in 
January 1978, elevated blood pressures were noted, as was a 
history of diabetes.  Thus, the Board needed an opinion that took 
those longstanding problems into consideration.  The Board asked 
if it was at least as likely as not that the service-connected 
diabetes mellitus caused or contributed to cause the Veteran's 
heart disease?  Reasons for the opinion were also requested.  The 
Veteran was examined, but the examiner wrote that he could not 
express an opinion without resort to speculation.  He did not 
provide a reason as to why he could not provide an opinion.  This 
does not adequately respond to the Board's inquiry.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
a remand by the Board confers on the Veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders and that VA has a duty to ensure compliance with the terms 
of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Consequently, while the Board regrets the further delay, the case 
must be REMANDED for the following action:

1.  The AOJ should return the claims 
folder to the examiner who did the January 
2010 VA examination.  If he is not 
available or is otherwise unable to 
respond to the following questions, the 
case may be referred to a VA cardiologist.  
If further examination of the Veteran or 
additional tests or studies are needed to 
respond, they should be done.  The Board 
has re-phrased the questions to facilitate 
a response.  
a.  Given the severity of the service-
connected diabetes at the time his 
cardiomyopathy was discovered, is such 
diabetes known to cause cardiomyopathy?  
Please explain.  
b.  What kind of heart damage does 
diabetes cause?  Does the Veteran have 
that kind of damage?  (Again, any testing 
needed to respond to this question should 
be done.)  A full explanation is 
essential.  
c.  Is it at least as likely as not that 
the service-connected diabetes mellitus 
caused or contributed to cause the 
Veteran's heart disease?  Please explain 
the reason for the opinion.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  

It must be emphasized that to say that the 
question cannot be answered without resort 
to speculation is not an adequate answer.  
Even that answer requires an explanation.  
In fact, such an answer would require a 
more detailed explanation that identifies, 
discusses, and weighs all significant 
factors.  

2.  Thereafter, the AOJ should 
readjudicate the claim for service-
connection for heart disease.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


